[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER OF SALE
By memorandum of decision dated August 10, 2001, certain findings were made and a judgment was entered ordering the sale of the real property which is the subject of this partition action by committee on November 3, 2001.
As the record will show, such property was not sold in accordance with this order and it is necessary to modify the previous judgment to order a new sale.
Accordingly, the judgment and order entered August 10, 2001 is hereby modified.
The property will be sold by committee of sale.
Lori Hellum, Esq. is appointed as committee of sale. July 13, 2002 at 12:00 noon is established as the sale date and time. The committee is directed to place a suitable sign on the premises by June 15, 2002 and to advertise the sale in the New London Day on June 23, 2002 and June 30, 2002. CT Page 6232
Terms of the Sale
$15,000.00 Bank Draft or Certified Check at the time of sale, balance and approval of sale and deed by the court. Deposit forfeited if closing does not take place within 30 days after the court's approval of sale. Liability and hazard insurance is authorized for the date of sale.
The case will be continued pending sale and approval of the sale by the court. Upon approval of the sale, the net proceeds of the sale will be distributed by the court in accordance with the respective interest of the parties based upon the evidence introduced at trial.
Joseph J. Purtill, Judge Trial Referee